Citation Nr: 0018910	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and basic entitlement to necessary adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from February 1963 to 
February 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a March 1998 rating action, with 
which the veteran expressed his disagreement in August 1998.  
A statement of the case was issued in September 1998, and the 
appeal was perfected upon the receipt at the RO of a VA Form 
9 (Appeal to Board of Veterans' Appeals) in October 1998.  In 
May 2000, the veteran was scheduled to appear before a member 
of the Board at the RO, pursuant to a request for such a 
hearing on the VA Form 9.  Without explanation, the veteran 
failed to report for that hearing, and neither he nor his 
representative has since requested it be rescheduled.  In 
view of that, it is presumed that the veteran wishes the 
Board to proceed to address the merits of his appeal on the 
evidence currently of record.  


FINDINGS OF FACT

1.  The veteran is service connected for post-traumatic 
stress disorder, rated 100 percent disabling, and for the 
residuals of a shell fragment wound of the right leg, rated 
10 percent disabling.  

2.  The veteran's non-service connected disabilities include 
the residuals of a gunshot wound to the right knee that he 
sustained in 1975, which produced impairment of the peroneal 
nerve. 

3.  The veteran's service-connected disabilities are not 
shown to produce loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes; or ankylosis of 
one or both knees or one or both hips.  


CONCLUSION OF LAW

The criteria for the grant of a certificate of eligibility 
for financial assistance in the purchase of an automobile or 
other conveyance and basic entitlement to necessary adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 
(West 1991); 38 C.F.R. § 3.808 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case shows that the veteran is 
service connected for post-traumatic stress disorder (PTSD), 
rated 100 percent disabling; and for the residuals of a shell 
fragment wound of the right leg, rated 10 percent disabling.  
In September 1997, he submitted a claim for an automobile or 
other conveyance and adaptive equipment (VA Form 21-4502), 
which was subsequently denied by the RO in 1998.  It is out 
of that claim and decision that the current appeal arises. 

Under applicable criteria, a certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance in an amount not exceeding the amount 
specified in 38 U.S.C. § 3902, and of basic entitlement to 
necessary adaptive equipment, will be made where the claimant 
meets the requirements listed below.

(a) Service.  The claimant must have had active 
military, naval, or air service.

(b) Disability. 

(1) One of the following must exist and be the result 
of injury or disease incurred or aggravated during 
active military, naval or air service:  

(i) Loss or permanent loss of use of one or both 
feet; 

(ii) Loss or permanent loss of use of one or both 
hands;     

(iii) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is a 
field defect in which the peripheral field has 
contracted to such an extent that the widest 
diameter of visual field subtends an angular 
distance no greater than 20° in the better eye. 

(iv) For adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips.  

(2) Veterans not serving on active duty must be 
entitled to compensation for the disability.  As 
to any claimant the disability must be service 
connected in accordance with usual criteria.  

38 U.S.C.A. §§ 3901, 3092; 38 C.F.R. § 3.808.  

The regulatory provision with respect to loss of use of a 
hand or foot provides that such will be taken to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination is to be made based 
on whether the acts of grasping, manipulation, etc., in the 
case of the hand, and of propulsion, balance, etc., in the 
case of the foot could be equally well accomplished by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.

In this case, the veteran has not contended, and the record 
does not show, that, as a result of injury or disease 
incurred in or aggravated in service, he has loss or 
permanent loss of use of one or both hands; permanent 
impairment of vision of both eyes as manifested by central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 with a field defect where the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20° 
in the better eye; or ankylosis of one or both knees or one 
or both hips.  The veteran's primary contention is that the 
residuals of his service connected shrapnel wound have 
"resulted in a dropped heel requiring me to wear a leg brace 
as stated by my physician . . ." and that this condition 
satisfies the criteria for the benefit he seeks.  

As previously indicated, the veteran is service connected for 
a right leg shell fragment wound, which has been evaluated as 
10 percent disabling since 1967.  In this regard, the 
veteran's service medical records reflect that he was struck 
by shrapnel from a grenade in the right lower leg in February 
1966.  X-rays revealed the presence of a 1/2-cm fragment next 
to the fibula, half way down from the knee.  Although the 
wound was debrided and closed, this was apparently considered 
a relatively minor injury, as follow-up treatment consisted 
only of a few days during which the veteran was provided 
medication (apparently to prevent infection).  After March 
1966, the evidence does not show any further relevant 
complaints until July 1966, when it was noted that the 
veteran complained of pain on walking.  This was also treated 
with medication, after which no further relevant complaints 
were noted in the veteran's service medical records.  When 
the veteran was examined in connection with his discharge 
from service in February 1967, the lower extremities were 
reported as normal upon clinical evaluation.

Following service, the veteran was examined for VA purposes 
in 1968.  The report from that examination revealed that the 
veteran's only relevant complaint was that his ankle ached on 
prolonged standing.  Physical inspection revealed the 
presence of a circular scar, the size of a dime, midway down 
the outer side of the lower leg.  There was no drainage or 
induration, and it was noted the veteran had a normal gait 
and full range of motion of the ankle, and he could walk on 
his heels and toes.  

As mentioned, after review of the veteran's records, he was 
awarded service connection for the residuals of his fragment 
wound, and assigned a 10 percent disability evaluation.  At 
that time, this injury was considered analogous to a moderate 
foot injury under the provisions of Diagnostic Code (DC) 
5284.  

When the veteran was next examined for VA purposes, in 1983, 
the medical findings relating to this injury consisted of 
numbness on the anterior portion of the veteran's right leg, 
below the injury.  As a result, the veteran's 10 percent 
disability evaluation was continued, but it was assigned 
under the provisions of DC 8522, for moderate incomplete 
paralysis of the superficial peroneal nerve.  This 10 percent 
rating has continued in effect to the present time.  

In addition to this service-connected disability, the veteran 
also sustained a gunshot wound to the right leg after 
service, in September 1975.  This non-service-connected wound 
resulted in a fracture of the lateral femoral condyle, with 
X-rays revealing that the entire posterior aspect of the 
lateral femoral condyle was exploded away by the bullet, and 
was resting posteriorly.  This wound also apparently caused 
nerve damage, and resulted in an atrophy of the veteran's 
right quadriceps by as much as one inch, which became 
apparent several months after the shooting.  One year after 
the shooting, the veteran was still receiving follow-up 
treatment, and he complained that his right knee was painful 
when he pushed it.  Thereafter, records dated in December 
1976 showed that the veteran's complaints were considered to 
be neurological, a dysesthesia from damage to the peroneal 
nerve, and, in April 1977, it was noted that the veteran's 
right quadriceps was atrophied by 13/4 inches.  In records 
dated two years after the injury, it was noted that the 
veteran was having a lot of problems with his knee.  This was 
again attributed to the peroneal nerve injury at the back of 
the knee, as well as to chondromalacia of the patella.  By 
1981, it was noted that the veteran had reached an end result 
as far as his knee was concerned.  Although there was 
excellent range of motion of the knee and good motor 
function, painful symptoms continued, especially in damp, 
rainy weather, which was attributed to nerve damage.  A 
complete resolution of the painful symptoms was not 
anticipated.  

When the veteran was examined for VA purposes in 1983, it was 
noted that, after his 1975 gunshot wound, he had developed 
foot drop, and required crutches for walking.  The records 
also showed that the veteran had been provided a right leg 
brace by the physician who had treated him for his 1975 
gunshot wound.  As previously mentioned, however, the 
impairment attributed to the veteran's service-connected 
fragment wound consisted only of the sensation of numbness on 
the anterior portion of the veteran's leg below that wound.  

Medical records dated in the mid to late 1980's, and 
throughout much of the 1990's, insofar as VA treatment is 
concerned, primarily reflect management of the veteran's 
PTSD.  There are records, however, which reflect a number of 
occasions when the veteran complained of leg pain.  The Board 
notes, however, that, in recording these complaints, no 
attempt was made to distinguish between the veteran's 
service-connected disability and his non-service-connected 
disability.  

Subsequent records show that an evaluation of the veteran's 
right leg was accomplished in July 1997.  The report from 
this evaluation reveals that the examiner was not aware of 
the veteran's medical history with respect to the in-service 
and post-service leg injuries.  The examiner also noted that 
the veteran was a poor historian, and that the veteran 
ascribed the onset of all of his right leg problems to a 
nerve injury which he reported had occurred during service.  
Furthermore, it is observed that the examiner did not 
describe any scar below the knee at the site of the in-
service fragment wound, but instead, focused on the veteran's 
right knee, which is obviously the area of the post-service 
gunshot wound.  

In regard to that gunshot wound, the examiner commented that 
the veteran's "present problem is that of his right knee."  
It was noted, however, that there was no significant 
neurologic deficit.  In addition, the examiner reported that 
the veteran had active functioning in all muscles and nerve 
distributions, and that it was unclear to him why the veteran 
was wearing an old hinged knee brace with an AFO (ankle 
fixation orthotic), since he had good strength with abduction 
and adduction, and the knee and ankle did not appear 
unstable.  

Nevertheless, under the apparent assumption that the findings 
from this examination represented the results of a service-
connected disability, the veteran was given a consultation to 
the Prosthetics Department for a brace evaluation.  
(Subsequent records show that a brace was provided to the 
veteran, again under the obviously mistaken assumption that 
the veteran's right knee disability was the result of a 
gunshot wound received during service.)  

Thereafter, a statement dated in July 1998 was received from 
a VA physician.  This physician did not express any awareness 
that the veteran had both an in-service fragment wound in the 
lower right leg and a post-service gunshot wound to the right 
knee.  In any case, he wrote that "[the veteran] has been a 
patient of mine for the past 10 years.  He suffers from a 
service connected [right] foot drop and wears a brace."  

In November 1998, the veteran underwent another evaluation at 
a VA facility, at which time the examiner expressed awareness 
that the veteran had both a wound incurred during service, as 
well as a right knee gunshot wound after service.  As to the 
service injury, the examiner described a 5-cm. hernia in the 
right tibialis anterior, which was the entry wound from the 
service related shrapnel injury, and a 1-cm by 1-cm exit 
wound on the lateral aspect of the calf.  It was also noted 
that deep tendon reflexes were absent at the right ankle (and 
only trace on the left), and that they were 2+ at the knees.  
The veteran's plantar reflexes were described as flexor, and 
his motor examination was 5/5 "with the exception of the 
right tibialis anterior, flexor digitorum brevis, foot 
invertors, foot evertors and gastrocnemius being 4/5."  An 
EMG of the lower extremities conducted at that time revealed 
only a mild generalized peripheral neuropathy (which was not 
attributed to any fragment or gunshot wound), and a 
superimposed right peroneal neuropathy.  

On the foregoing record, it is not entirely clear that the 
veteran has a disability resulting in a right foot drop 
(which may or may not be the equivalent of the loss of use of 
the right foot).  The findings reflected in the November 1998 
evaluation appear to be inconsistent with the statement 
received from the VA physician, in July 1998, on that 
subject.  Nevertheless, presuming for purposes of this appeal 
that the veteran does have a right foot drop and that this 
foot drop is the equivalent of the loss of use of that foot, 
it is clear that this disability is the result of the right 
knee gunshot wound the veteran sustained in 1975, many years 
after service, and not the result of any service-connected 
disability.  

As set forth above, the fragment wound the veteran sustained 
in service did not produce any abnormality which was observed 
upon clinical evaluation when he was examined in connection 
with his discharge from service in 1967.  When examined for 
VA purposes in 1968, the veteran's only complaints were an 
ankle ache after prolonged standing.  He had no loss of 
motion, his gait was normal, and he was able to walk on his 
heels and toes.  It was only after his post-service gunshot 
wound, in 1975, when the veteran's peroneal nerve was 
damaged, that he began to report any significant right leg 
impairment, including foot drop.  (In this regard, we note 
that complete paralysis of the common peroneal nerve produces 
foot drop.  See 38 C.F.R. Diagnostic Code 8521.)  Moreover, 
it is observed that, when he was examined in 1983, the only 
impairment associated with the veteran's in-service wound was 
a sensation of numbness in the anterior portion of the leg, 
below that wound.  The veteran's foot drop, and his 
difficulty walking, were attributed to his 1975 injury.  
(This distinction between the impairment arising from the 
veteran's service-connected fragment wound and that which 
arose from the veteran's post service gunshot injury was 
recognized by the RO at that time, when it gave consideration 
to whether the veteran was entitled to pension benefits based 
on his employment status as a result of all of his 
disabilities, whether service related or not.  At that time, 
the RO evaluated the residuals of the veteran's 1975 gunshot 
wound as 40 percent disabling due to complete paralysis of 
the common peroneal nerve, under DC 8522.  As already 
mentioned, the residuals of the veteran's service-connected 
fragment wound remained rated 10 percent disabling.)  

Although it appears that some of those currently treating the 
veteran believe that his right knee gunshot wound is a 
service related disability, the evidence of record clearly 
shows otherwise.  As a result, under the law, the impairment 
arising from that post-service injury may not be considered 
in determining whether the veteran meets the criteria for 
financial assistance in the purchase of an automobile or 
other conveyance, and for basic entitlement to necessary 
adaptive equipment.  Accordingly, since the veteran's 
service-connected disabilities are not shown to produce any 
of the impairments, including loss of use of the right foot, 
which must be present to establish entitlement to the 
benefits the veteran seeks, a basis upon which to grant his 
appeal has not been presented.  

In reaching this decision, the Board has also considered the 
statements from those with whom the veteran served, that he 
submitted in 1999.  The first merely recounts the 
circumstances when the veteran received his injury during 
service, and does not provide any meaningful information in 
the context of the veteran's current claim.  The second 
statement, dated in July 1999, purports to describe the 
extent of the impairment present during service, caused by 
the fragment wound the veteran sustained in service.  This 
person recalled that the veteran's injury "left him with 
some paralysis to his foot and leg causing a profound limp."  
This person also recalled that the gunshot wound the veteran 
sustained in 1975 caused the veteran pain, but "was not as 
devastating as the wound he received while in Vietnam."   

The recollections provided in this second statement, while 
presumably sincere, are obviously inconsistent with the 
veteran's service medical records and those records generated 
during the follow-up to his 1975 injury.  Since these medical 
records were made by medical professionals, contemporaneous 
with the events about which they relate, we find them far 
more probative that the recollections recorded more than 20 
years after the events in question, by the veteran's former 
service comrade.  In view of this conclusion, there remains 
no convincing evidence that the veteran's service-connected 
disability is productive of the necessary impairment required 
for the award of the benefit he seeks. 







ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and basic entitlement to necessary adaptive 
equipment is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

